Citation Nr: 0628791	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for stomach cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claims of 
entitlement to service connection for bladder cancer, stomach 
cancer, and PTSD.  A hearing before the undersigned Veterans 
Law Judge at the RO (i.e. a travel board hearing) was held in 
May 2006.

These issues were remanded for further development in 
December 2004, and now return again before the Board.

The issues of entitlement to service connection for bladder 
cancer and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his May 2006 Board hearing, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal for 
service connection for stomach cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to service connection 
for stomach cancer have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
withdrew the appeal on the issue of service connection for 
stomach during his Board hearing in May 2006, and that 
withdrawal was noted at the hearing and reduced to writing in 
the form of a transcript.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
this issue, and the Board does not have jurisdiction to 
review the appeal of this issue, and it is dismissed.


ORDER

The appeal seeking entitlement to service connection for 
stomach cancer is dismissed.

REMAND

As to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the veteran 
indicated, in his hearing testimony before the Board, that he 
had recently received treatment in the PTSD program at the 
Chicago Heights Vet Center.  No records from this facility 
are of record.  The veteran served in the Republic of Vietnam 
and was awarded a Purple Heart Medal.  

As to the veteran's claim of entitlement to service 
connection for bladder cancer, the veteran testified that he 
experienced blood in his urine while in combat, suggesting 
that it may have represented the onset of bladder cancer.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any relevant releases, 
the RO should make an attempt to obtain 
all of the veteran's records from the Vet 
Center in Chicago Heights, and current 
records from the Chicago Lakeside facility 
from October 2002 to present, which are 
already of record.  If any identified 
records are unable to be obtained, that 
should be noted in the veteran's claims 
file.

2.  Thereafter, veteran should be provided 
with a VA examination to determine the 
etiology and severity of any psychiatric 
disability which the veteran has, to 
include PTSD.  All indicated tests and 
studies should be undertaken, including 
complete psychological testing.  The 
claims file should be reviewed by the 
examiner, and he should indicate such 
review in the veteran's claims file.  
Following the examination, the examiner is 
requested to render an opinion as to any 
psychiatric disability diagnosed, to 
include PTSD, as to whether there is a 50 
percent possibility or greater that the 
veteran has a psychiatric disability 
related to service.  A complete rationale 
for each opinion expressed should be 
provided.

3.  The veteran should also be provided 
with a VA examination to determine the 
severity and etiology of the veteran's 
bladder cancer.  All indicated tests and 
studies should be undertaken.  The claims 
file should be reviewed by the examiner, 
and he should indicate such review in the 
veteran's claims file.  Following the 
examination, the examiner is requested to 
render an opinion as to whether there is a 
50 percent possibility or greater that the 
veteran's bladder cancer is related to 
service.  A complete rationale for each 
opinion expressed should be provided.  The 
examiner should comment on the veteran's 
credible testimony that he noticed blood 
in his urine while in combat, as it 
relates to his later diagnosis of bladder 
cancer.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the veteran 
should be furnished a supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


